DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 01/16/2020.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/19/2020, 05/25/2021, 08/12/2021, and 04/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 

Step 2A prong 1: does the claim recite a judicial exception?

In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
Claim 1:
1. A method comprising: 
receiving, by a computer system, information obtained from a plurality of hydrocarbon wells, the information comprising porosity logs, petrophysical data, rock typing data, pressure transient test results, vertical production logs, reservoir pressure logs, reservoir saturation logs, production performance, and injection performance; 
normalizing, by the computer system, the reservoir saturation logs in accordance with time; 
training, by the computer system, a machine learning algorithm to provide variations in reservoir saturation of the hydrocarbon reservoir in accordance with time, the machine learning algorithm trained using the reservoir saturation logs, the vertical production logs, the production performance, the injection performance, the reservoir pressure logs, the petrophysical data, and the rock typing data; and 
training, by the computer system, the machine learning algorithm using the reservoir pressure logs, the production performance, and the injection performance to provide variations in reservoir pressure of the hydrocarbon reservoir in accordance with time; 
generating, by a display device of the computer system, a graphical representation of the variations in the reservoir pressure and the variations in the reservoir saturation in accordance with time.
Claim 1 recites normalizing, by the computer system, the reservoir saturation logs in accordance with time, training, by the computer system, a machine learning algorithm to provide variations in reservoir saturation of the hydrocarbon reservoir in accordance with time, the machine learning algorithm trained using the reservoir saturation logs, the vertical production logs, the production performance, the injection performance, the reservoir pressure logs, the petrophysical data, and the rock typing data; and training, by the computer system, the machine learning algorithm using the reservoir pressure logs, the production performance, and the injection performance to provide variations in reservoir pressure of the hydrocarbon reservoir in accordance with time. Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.
Step 2A prong 2: Does the claim recite additional elements that integrate the judicial exception/Abstract idea into practical application?
Claim 1 recites additional elements of “receiving, by a computer system, information obtained from a plurality of hydrocarbon wells, the information comprising porosity logs, petrophysical data, rock typing data, pressure transient test results, vertical production logs, reservoir pressure logs, reservoir saturation logs, production performance, and injection performance” and “generating, by a display device of the computer system, a graphical representation of the variations in the reservoir pressure and the variations in the reservoir saturation in accordance with time”. However, the additional element of “receiving” is insignificant pre-solution activity (i.e. data gathering) and the additional element of “generating” represents mere data output and is a nominal or tangential addition to the claim. 
Further, claim 1 recites additional element “computer system”. The “computer system” recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). This limitation can also viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h).

Step 2B: Do the additional elements, considered individually and in combination, amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the of the abstract idea into a practical application, the additional element “computer system” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instructions to apply an exception using generic computer system can not provide an inventive concept.
The “receiving” step, as discussed above, represents mere data gathering and is insignificant extra solution exception. The “generating” limitation, as discussed above, represents mere data output and is a nominal or tangential addition to the claim. Further, both these elements are well-understood, routine and conventional.
With respect to the “receiving”, the courts have found limitations directed to data gathering, which is well-understood, routine and conventional. See MPEP 2106.05(d)(II)-“receiving or transmitting data over a network”. With respect to the “generating” limitation, the courts have similarly found limitations directed to mere data output, which is well-understood, routine and conventional. See MPEP 2106.05(d)(II)-“presenting offers and gathering statistics”. 
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The method of claim 1, wherein the information obtained from the plurality of hydrocarbon wells further comprises pressure transient test results”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The method of claim 2, further comprising training, by the computer system, the machine learning algorithm to predict variations in reservoir permeability of the hydrocarbon reservoir”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim recites “The method of claim 3, wherein the machine learning algorithm is trained using the pressure transient test results and a vertical production profile of the hydrocarbon reservoir”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.
With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The method of claim 4, further comprising extracting, by the computer system, the vertical production profile from the vertical production logs.”. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “extracting” in the context of this claim encompasses by a human using a pen and paper. See MPEP 2106.04(a)(2)(III)

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “he method of claim 4, wherein the reservoir permeability corresponds to a depth from a surface of the Earth in accordance with the vertical production profile”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation by a human using a pen and paper.

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The method of claim 1, wherein the hydrocarbon reservoir comprises a plurality of formations, the machine learning algorithm trained to predict a vertical reservoir pressure gradient across the plurality of formations”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claims 9-14, similar analysis as claim 2-7 applied.

With respect to claim 15, similar analysis as claim 1 applied. Further, Claim 1 recites additional element “processor” and “storage medium”. The “computer system” and “storage medium” recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). This limitation can also viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h).

With respect to claims 16-20, similar analysis as claim 2-5 applied.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2013/0096898 A1 issued to Usadi et al in view of US Publication No. 2021/0209262 A1 issued to LI et al.

1. Usadi et al discloses a method comprising: 
receiving, by a computer system, information obtained from a plurality of hydrocarbon wells, the information comprising porosity logs, petrophysical data, rock typing data, pressure transient test results, vertical production logs, reservoir pressure logs, reservoir saturation logs, production performance, and injection performance (See: par [0019] producing the hydrocarbon includes drilling one or more wells to the hydrocarbon reservoir, wherein the wells including production wells, injection wells; par [0052] evaluate a strategy for controlling injection and production rates; par [0056] “reservoir properties” and “reservoir formation” is defined as a pay zone (for example, hydrocarbon producing zones) that include sandstone, limestone, chalk and some type of shale; par [0057] measurable reservoir property values include porosity, permeability, water saturation and fracture density, examples of descriptive reservoir property values includes facies, lithology, and environment of deposition; par [0067] a simulation model can be begin at block 302 by paring user input data, the input data may include the problem formulation, a geologic model, that is discretized into grid blocks with physical properties defined at each grid block including rock properties (such as permeability) and fluid properties (such as transmissibility)); 
normalizing, by the computer system, the reservoir saturation logs in accordance with time (See: par [0057] measurable reservoir property values include porosity, permeability, water saturation and fracture density, examples of descriptive reservoir property values includes facies, lithology, and environment of deposition; par [0068] a linear solver may use a Jacobian matrix to generate an approximate solution for the simulation, the approximate solution may be computed using a solution surrogate generated according to the machine learning techniques…at block 308, physical properties are calculated from approximate solution, at block 310, the calculated properties are compared to either previously calculated properties or to measured properties to determine whether a desired accuracy has been reached; par [0069] in block 310, the desired accuracy has been reached, process flow proceeds to block 312, at which results are generated and the time is incremented by a desired time step); 
training, by the computer system, a machine learning algorithm to provide variations in reservoir saturation of the hydrocarbon reservoir in accordance with time (See: par [0067] Fig. 3 is a process flow diagram of a workflow 300 for modeling a reservoir, in accordance with an exemplary embodiment of the present techniques…the level of implicitness (which state variables such as pressure or saturation, are treated implicitly or explicitly in the formulation) of the solution process varies, simulation models may perform in a similar fashion as workflow 300; par [0068] a linear solver may use a Jacobian matrix to generate an approximate solution for the simulation, the approximate solution may be computed using a solution surrogate generated according to the machine learning techniques…at block 308, physical properties are calculated from approximate solution, at block 310, the calculated properties are compared to either previously calculated properties or to measured properties to determine whether a desired accuracy has been reached; par [0069] in block 310, the desired accuracy has been reached, process flow proceeds to block 312, at which results are generated and the time is incremented by a desired time step), the machine learning algorithm trained using the reservoir saturation logs, the vertical production logs, the production performance, the reservoir pressure logs, the petrophysical data (See: par [0019] producing the hydrocarbon includes drilling one or more wells to the hydrocarbon reservoir, wherein the wells including production wells, injection wells; par [0052] evaluate a strategy for controlling injection and production rates; par [0056] “reservoir properties” and “reservoir formation” is defined as a pay zone (for example, hydrocarbon producing zones) that include sandstone, limestone, chalk and some type of shale; par [0057] measurable reservoir property values include porosity, permeability, water saturation and fracture density, examples of descriptive reservoir property values includes facies, lithology, and environment of deposition; par [0067] a simulation model can be begin at block 302 by paring user input data, the input data may include the problem formulation, a geologic model, that is discretized into grid blocks with physical properties defined at each grid block including rock properties (such as permeability) and fluid properties (such as transmissibility); par [0068] a linear solver may use a Jacobian matrix to generate an approximate solution for the simulation, the approximate solution may be computed using a solution surrogate generated according to the machine learning techniques…at block 308, physical properties are calculated from approximate solution, at block 310, the calculated properties are compared to either previously calculated properties or to measured properties to determine whether a desired accuracy has been reached); and 
training, by the computer system, the machine learning algorithm using the reservoir pressure logs, the production performance, and the injection performance to provide variations in reservoir pressure of the hydrocarbon reservoir in accordance with time (See: par [0067] Fig. 3 is a process flow diagram of a workflow 300 for modeling a reservoir, in accordance with an exemplary embodiment of the present techniques…the level of implicitness (which state variables such as pressure or saturation, are treated implicitly or explicitly in the formulation) of the solution process varies, simulation models may perform in a similar fashion as workflow 300; par [0068] a linear solver may use a Jacobian matrix to generate an approximate solution for the simulation, the approximate solution may be computed using a solution surrogate generated according to the machine learning techniques…at block 308, physical properties are calculated from approximate solution, at block 310, the calculated properties are compared to either previously calculated properties or to measured properties to determine whether a desired accuracy has been reached; par [0069] in block 310, the desired accuracy has been reached, process flow proceeds to block 312, at which results are generated and the time is incremented by a desired time step).
Usadi et al does not disclose but LI et al discloses rock type (See: par [0047]) and injection performance (See: par [0044]).
 It would have been obvious before the effective filing date to combine tool string design using machine learning as taught by LI et al to reservoir simulation models of Usadi et al would be to improve the overall efficiency of the processes within the specific environment or wellbore being serviced (LI et al, par [0017]).
 
2. Usadi et al discloses the method of claim 1, wherein the information obtained from the plurality of hydrocarbon wells further comprises pressure transient test results (See: par [0067] Fig. 3 is a process flow diagram of a workflow 300 for modeling a reservoir, in accordance with an exemplary embodiment of the present techniques…the level of implicitness (which state variables such as pressure or saturation, are treated implicitly or explicitly in the formulation) of the solution process varies, simulation models may perform in a similar fashion as workflow 300; par [0068] a linear solver may use a Jacobian matrix to generate an approximate solution for the simulation, the approximate solution may be computed using a solution surrogate generated according to the machine learning techniques…at block 308, physical properties are calculated from approximate solution, at block 310, the calculated properties are compared to either previously calculated properties or to measured properties to determine whether a desired accuracy has been reached).    

3. Usadi et al discloses the method of claim 2, further comprising training, by the computer system, the machine learning algorithm to predict variations in reservoir permeability of the hydrocarbon reservoir (See: par [0067] Fig. 3 is a process flow diagram of a workflow 300 for modeling a reservoir, in accordance with an exemplary embodiment of the present techniques…the level of implicitness (which state variables such as pressure or saturation, are treated implicitly or explicitly in the formulation) of the solution process varies, simulation models may perform in a similar fashion as workflow 300; par [0068] a linear solver may use a Jacobian matrix to generate an approximate solution for the simulation, the approximate solution may be computed using a solution surrogate generated according to the machine learning techniques…at block 308, physical properties are calculated from approximate solution, at block 310, the calculated properties are compared to either previously calculated properties or to measured properties to determine whether a desired accuracy has been reached).  

4. Usadi et al discloses the method of claim 3, wherein the machine learning algorithm is trained using the pressure transient test results (See: par [0067] Fig. 3 is a process flow diagram of a workflow 300 for modeling a reservoir, in accordance with an exemplary embodiment of the present techniques…the level of implicitness (which state variables such as pressure or saturation, are treated implicitly or explicitly in the formulation) of the solution process varies, simulation models may perform in a similar fashion as workflow 300; par [0068] a linear solver may use a Jacobian matrix to generate an approximate solution for the simulation, the approximate solution may be computed using a solution surrogate generated according to the machine learning techniques…at block 308, physical properties are calculated from approximate solution, at block 310, the calculated properties are compared to either previously calculated properties or to measured properties to determine whether a desired accuracy has been reached)and a vertical production profile of the hydrocarbon reservoir (See: par [0060] wellbore may be vertical, horizontal, and angle between vertical and horizontal; [0067] Fig. 3 is a process flow diagram of a workflow 300 for modeling a reservoir, in accordance with an exemplary embodiment of the present techniques…the level of implicitness (which state variables such as pressure or saturation, are treated implicitly or explicitly in the formulation) of the solution process varies, simulation models may perform in a similar fashion as workflow 300; par [0068] a linear solver may use a Jacobian matrix to generate an approximate solution for the simulation, the approximate solution may be computed using a solution surrogate generated according to the machine learning techniques…at block 308, physical properties are calculated from approximate solution, at block 310, the calculated properties are compared to either previously calculated properties or to measured properties to determine whether a desired accuracy has been reached).  

5. Usadi et al discloses the method of claim 4, further comprising extracting, by the computer system, the vertical production profile from the vertical production logs (See: par [0060] wellbores may be vertical, horizontal, any angle between vertical and horizontal).  

6. Usadi et al discloses the method of claim 4, wherein the reservoir permeability corresponds to a depth from a surface of the Earth in accordance with the vertical production profile (See: par [0067] Fig. 3 is a process flow diagram of a workflow 300 for modeling a reservoir, in accordance with an exemplary embodiment of the present techniques…the level of implicitness (which state variables such as pressure or saturation, are treated implicitly or explicitly in the formulation) of the solution process varies, simulation models may perform in a similar fashion as workflow 300; par [0068] a linear solver may use a Jacobian matrix to generate an approximate solution for the simulation, the approximate solution may be computed using a solution surrogate generated according to the machine learning techniques…at block 308, physical properties are calculated from approximate solution, at block 310, the calculated properties are compared to either previously calculated properties or to measured properties to determine whether a desired accuracy has been reached; par [0111] the geometry may be parameterized using geometrical such as grid cell, height, width, depth….The term Kv(Sv(t)) represents the phase permeability of the support region).  

7. Usadi et al discloses the method of claim 1, wherein the hydrocarbon reservoir comprises a plurality of formations, the machine learning algorithm trained to predict a vertical reservoir pressure gradient across the plurality of formations (See: par [0060] wellbores may be vertical, horizontal, any angle between vertical and horizontal; par [0067] Fig. 3 is a process flow diagram of a workflow 300 for modeling a reservoir, in accordance with an exemplary embodiment of the present techniques…the level of implicitness (which state variables such as pressure or saturation, are treated implicitly or explicitly in the formulation) of the solution process varies, simulation models may perform in a similar fashion as workflow 300; par [0068] a linear solver may use a Jacobian matrix to generate an approximate solution for the simulation, the approximate solution may be computed using a solution surrogate generated according to the machine learning techniques…at block 308, physical properties are calculated from approximate solution, at block 310, the calculated properties are compared to either previously calculated properties or to measured properties to determine whether a desired accuracy has been reached).  

As per claims 8-20, The instant claims recite substantially same limitation as the above rejected claims 1-7, and therefore rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        08/24/2022